DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments, see pages 10-12, filed October 25, 2022, with respect to an election of Species 1-5 have been fully considered and are persuasive.  The election of species requirement has been withdrawn. 
Applicant's election with traverse of Invention 2, claims 9-16 in the reply filed on October 25, 2022 is acknowledged.  The traversal is on the ground(s) that it would not cause a serious burden on the Examiner.  This is not found persuasive because the Examiner would have search for the structure of the device, the processes and particular order processes performed in order to make the device.  The Examiner would have to search an array of different CPC classes in regards to the stacked semiconductor device itself and the method as they have different features.  Examiner notes that the device itself and a method of making a device are two separate and distinct inventions.  The MPEP clearly states that there can be only one patent per invention, hence one invention per application.
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-8 and 17-20 have been withdrawn.  Action on the merits is as follows:



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2011/02154557 A1).
	In regards to claim 9,  Park (Figs. 1-3 and associated text) discloses a method, comprising: forming a first die (items 120, 124, 128, 320, 324, or 328); forming a second die (items 120, 124, 128, 320, 324, or 328); bonding the first die (items 120, 124, 128, 320, 324, or 328) and the second die (items 120, 124, 128, 320, 324, or 328, paragraph 19) to form a stacked semiconductor device (item 100, 300); and forming a cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) to dissipate heat that is generated by the first die (items 120, 124, 128, 320, 324, or 328) and the second die (items 120, 124, 128, 320, 324, or 328).
	In regards to claim 10,  Park (Figs. 1-3 and associated text) discloses wherein forming the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) comprises: forming one or more components (items 180 or 131-138, 380 or 340-342 or 350 or 351 or 360 or 361) of the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) after bonding the first die (items 120, 124, 128, 320, 324, or 328) and the second die (items 120, 124, 128, 320, 324, or 328).
	In regards to claim 11,  Park (Figs. 1-3 and associated text) discloses wherein forming the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) comprises: forming one or more other components (items 180 or 131-138, 380 or 340-342 or 350 or 351 or 360 or 361) of the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) prior to bonding the first die (items 120, 124, 128, 320, 324, or 328) and the second die (items 120, 124, 128, 320, 324, or 328).
	In regards to claim 12,  Park (Figs. 1-3 and associated text) discloses wherein forming the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) comprises: forming a plurality of heat removal structures (items 131-138, 380 or 340-342 or 350 or 351 or 360 or 361) over a carrier substrate (item 110); and bonding the second die (items 120, 124, 128, 320, 324, or 328) to the carrier substrate (item 110) after forming the plurality of heat removal structures (items 131-138, 380 or 340-342 or 350 or 351 or 360 or 361).
	In regards to claim 13,  Park (Figs. 1-3 and associated text) discloses wherein forming the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) comprises: forming a dielectric layer (items 126 or 130, 326 or 330) around the second die (items 120, 124, 128, 320, 324, or 328); and forming a plurality of heat dissipation structures in the dielectric layer (items 126 or 130, 326 or 330) around the second die (items 120, 124, 128, 320, 324, or 328).
	In regards to claim 14,  Park (Figs. 1-3 and associated text) discloses wherein forming the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) comprises: forming a bonding layer (items 126 or 130, 326 or 330) over the second die; forming a plurality of heat removal structures (items 131-138 or 340-342 or 350 or 351 or 360 or 361) in the bonding layer (items 126 or 130, 326 or 330); and bonding, using the bonding layer, the second die (items 120, 124, 128, 320, 324, or 328) and the first die (items 120, 124, 128, 320, 324, or 328) after forming the plurality of heat removal structures (items 131-138 or 340-342 or 350 or 351 or 360 or 361).
	In regards to claim 15,  Park (Figs. 1-3 and associated text) discloses wherein forming the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) comprises: etching through the first die (items 120, 124, 128, 320, 324, or 328) and through the second die (items 120, 124, 128, 320, 324, or 328) after bonding the first die (items 120, 124, 128, 320, 324, or 328) and the second die (items 120, 124, 128, 320, 324, or 328); and forming an inter-die cooling structure (items 131-138 or 340-342 or 350 or 351 or 360 or 361) through the first die (items 120, 124, 128, 320, 324, or 328) and the through the second die (items 120, 124, 128, 320, 324, or 328) after etching through the first die (items 120, 124, 128, 320, 324, or 328) and through the second die (items 120, 124, 128, 320, 324, or 328).
	In regards to claim 16,  Park (Figs. 1-3 and associated text) discloses wherein forming the cooling structure (items 180 plus 131-138, 380 plus 340-342 plus 350 plus 351 plus 360 plus 361) comprises: forming a first portion of a dielectric layer around the first die; forming a first plurality of heat dissipation structures in the dielectric layer around the first die; forming a first heat removal structure connected to the first plurality of heat dissipation structures; forming a second portion of the dielectric layer over the first portion of the dielectric layer and over the first die; forming a second plurality of heat dissipation structures connected to the first heat removal structure; and forming a second heat removal structure connected to the second plurality of heat dissipation structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 15, 2022